NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50337

                Plaintiff-Appellee,             D.C. No.
                                                3:18-cr-03186-AJB-1
 v.

ESTEBAN FIGUEROA-LARREA,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Anthony J. Battaglia, District Judge, Presiding

                              Submitted June 7, 2021**
                                Pasadena, California

Before: MURGUIA, BADE, and LEE, Circuit Judges.

      Appellant Esteban Figueroa-Larrea was charged with attempted illegal

reentry in violation of 8 U.S.C. § 1326(a), a specific-intent crime. At his trial,

Figueroa raised a voluntary intoxication defense asserting that he was too intoxicated

and suffering from delusions at the time of his attempted entry to form the required


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
specific intent to commit the charged offense. At the conclusion of the trial, the

district court read the agreed-upon Ninth Circuit model jury instruction for the

charged offense. The jury returned a verdict of guilty. Figueroa appeals the district

court’s exclusion of expert testimony opining that Figueroa was experiencing a drug-

induced psychosis at the time of his attempted reentry and the district court’s failure

to instruct the jury on an essential element of the charged offense.

      1.     We “review a district court’s decision to admit or exclude expert

testimony for an abuse of discretion.” United States v. Campos, 217 F.3d 707, 710

(9th Cir. 2000). It is not clear whether the district court excluded the proposed

testimony that Figueroa was experiencing the effects of serious intoxication when

he entered the port of entry under Federal Rule of Evidence 702 or 704(b). But

because we conclude the proposed testimony was properly excluded under Rule 702,

we affirm. See United States v. Morales, 108 F.3d 1031, 1035 (9th Cir. 1997) (en

banc) (“If the evidence could have been excluded under either rule, the district court

did not abuse its discretion.”).

      Under Rule 702, the district court “must perform a gatekeeping function to

ensure that the expert’s proffered testimony is both reliable and relevant.” United

States v. Redlightning, 624 F.3d 1090, 1111 (9th Cir. 2010). Here, the evidence

reflected that there was a lack of sufficient facts or data supporting the proposed

testimony that Figueroa was hallucinating or delusional at the time of his attempted


                                          2
entry. Accordingly, the district court did not abuse its discretion in excluding the

proposed testimony. Guidroz-Brault v. Mo. Pac. R.R. Co., 254 F.3d 825, 829 (9th

Cir. 2001) (“Rule 702 requires that expert testimony relate to scientific, technical, or

other specialized knowledge, which does not include unsupported speculation and

subjective beliefs.”).

      But even if the district court erred in excluding the testimony, the error was

harmless because Figueroa has not demonstrated it is more probable than not that

the error materially affected the verdict. Morales, 108 F.3d at 1040.

      2.     Because Figueroa forfeited his objection to the instruction on the

specific-intent element of the charged offense,1 the district court’s use of the

instruction is reviewed for plain error. See United States v. Perez, 116 F.3d 840, 845

(9th Cir. 1997) (en banc). Under plain-error review, the “defendant must establish

(1) that the proceedings below involved error, (2) that the error is plain, and (3) that

the error affected the substantial rights of the aggrieved party.” United States v.

Alferahin, 433 F.3d 1148, 1154 (9th Cir. 2006). If the defendant can meet that

burden, we may exercise our discretion to reverse the error if it “seriously affect[s]

the fairness, integrity or public reputation of judicial proceedings.” Id. (internal


1
  The government argues that Figueroa waived his objection to the jury instruction.
But because the government has not presented any evidence that Figueroa was
“aware of, i.e., knew of, the relinquished or abandoned right,” the objection was
forfeited, not waived. United States v. Perez, 116 F.3d 840, 845–46 (9th Cir. 1997)
(en banc).

                                           3
quotation marks and citation omitted).

      Here, the district court instructed the jury that it must find beyond a reasonable

doubt that “the defendant had the specific intent to enter the United States free from

official restraint.” This was an error because our case law establishes that the jury

was also required to find that the defendant had the specific intent to enter “without

consent.” United States v. Gracidas-Ulibarry, 231 F.3d 1188, 1198 (9th Cir. 2000)

(en banc). But the error was not plain because our post-Gracidas-Ulibarry case law

consistently summarizes that “the requirement of specific intent for this attempt

crime means that to be found guilty, a defendant must have the specific intent to

reenter ‘free from official restraint.’” See United States v. Lombera-Valdovinos, 429

F.3d 927, 929 (9th Cir. 2005); see also United States v. Vazquez-Hernandez, 849

F.3d 1219, 1225 (9th Cir. 2017); United States v. Argueta-Rosales, 819 F.3d 1149,

1156 (9th Cir. 2016). Although this case law did not eliminate the “without consent”

element of the offense, it made the law less than obvious.

      But even assuming the error was plain, it did not likely affect Figueroa’s

substantial rights because there is “strong and convincing evidence that the missing

element of the crime had been adequately proved by the prosecution.” Alferahin,

433 F.3d at 1158 (internal quotation marks and citation omitted).

      3.     Because we conclude that the district court did not err in excluding the

expert testimony or plainly err in instructing the jury, the cumulative-error doctrine


                                          4
is not applicable. See United States v. Fernandez, 388 F.3d 1199, 1256 (9th Cir.

2004); United States v. Gutierrez, 995 F.2d 169, 173 (9th Cir. 1993).

      AFFIRMED.




                                         5